AO 468 (Rev. 01/09) Waiver of a Preliminary Hearing


                                       UNITED STATES DISTRICT COURT
                                                                    for the
                                                         Eastern District
                                                      __________  DistrictofofTennessee
                                                                               __________

                   United States of America                            )
                                  v.                                   )
                 Della Marie Gibson Lathum                             )     Case No. 3:21-mj-2109
                                                                       )
                             Defendant                                 )

                                               WAIVER OF A PRELIMINARY HEARING

        I understand that I have been charged with an offense in a criminal complaint filed in this court, or charged with
violating the terms of probation or supervised release in a petition filed in this court. A magistrate judge has informed
me of my right to a preliminary hearing under Fed. R. Crim. P. 5, or to a preliminary hearing under Fed. R. Crim. P.
32.1.

          I agree to waive my right to a preliminary hearing under Fed. R. Crim. P. 5 or Fed. R. Crim. P. 32.1.



Date:        06/14/2021                                                     s/Della Marie Gibson Lathum by permission NJ
                                                                                             Defendant’s signature

                                                                                            s/Nakeisha Jackson
                                                                                      Signature of defendant’s attorney



                                                                             Printed name and bar number of defendant’s attorney




                                                                                       Address of defendant’s attorney



                                                                                    E-mail address of defendant’s attorney



                                                                                  Telephone number of defendant’s attorney



                                                                                     FAX number of defendant’s attorney




             Case 3:21-mj-02109-HBG Document 5 Filed 06/14/21 Page 1 of 1 PageID #: 8
